Per Curiam:
That the treasurer acknowledged the deed of .August 8, 1828,. to the county commissioners after his term of office expired did not invalidate that deed. The minute book of the commissioners’ office was properly admitted, although it was of little or no consequence; for. .all that the plaintiff had to do to make out a prima facie case was to show the assessments, a sale by the-treasurer to tbe county commissioners, ' and- the sale by tbe latter to tbe plaintiff, and the official seal was no*t necessary to tbe validity of tbeir deed. By tlie treasurer’s sale both the commissioners and their vendee took whatever of the land lay in the- county of Columbia, so that surveyors’ mistakes as to the county line were of no consequence. The subsequent, assessments of taxes, and sales by the treasurer, did not devest the-title of the county acquired in 1828, they having been-followed by redemptions. These showed payment of intervening taxes,, hut not of those for which the land was originally sold. It follows that this case was well tried by the learned judge of the court below, and that a verdict was properly directed for the plaintiff.
The judgment is affirmed.